CAUTION   ~   EXTERNAL:




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                                         "'ot~
                                                                   tor- \)c,c ~Jt-
                                                                       .~; l ~5      ,1
   -   --   "I   ,.   -   -,




'ED_ProSe Filings <prose_filings@nyed.uscourts.gov>                                                       Tue, Jul 20, 2021 at 7:5!
 Ajay Bahl <abahl2323@gmail.com>




                                       The Court cannot act on your submission(s).



                               Please resubmit your document(s)using the following methods:


                                                           IN PERSON:

                                                      225 Cadman Plaza East

                                                        Brooklyn NY 11201



                                                        Monday - Friday

                                                           10 AM - 1PM

                                                           2 PM - 3PM

                                                     (SUBJECT TO CHANGE)



                                                            MAIL 'l'O:

                                                     Attn: Pro Se Office

                                                     225 Cadman Plaza East

                                                        Brooklyn, NY 11201



                                                Drop Box: 24hr / 7 Days a week



 *Keep in mind audio and video files are not accepted for filing unless there is permission from tr
                                                Judge




 Please do not reply to this message via e~mail. This address is automated, unattended, and cannot help with questions or reques




=rem: Ajay Bahl <abahl2323@gmail.com>
,ent: Saturday, July 10, 202112:01 AM
ro: NYED_ProSe Filings <prose_Jiilngs@nyed.uscourts.gov>
,ubject:
VIA 24/7 DROP OFF EDNY BROOKLYN                                      i   IZ.   C: July 23, 2021
United States District Comt
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court

Eastern District of New York
100 Federal Plaza
Central Islip, NY 11 722

               Re:             Ajay Bahl v. New York College of Osteopathic Medicine of New
                               York Institute of Technology, et al., 14-CV-04020 (AKT)
Dear Judge Tomlinson:

         Plaintiff Ajay Bahl in the above-referenced action writes to respectfully request a one-
week extension of deadlines from the date of the last requested extension letter (undocketed as
of the time of the writing) from July 23, 2021, to July 30, 2021, as set forth in the courts May
25, 2021 order. Plaintiff was advised that counsel on his behalf will be making an appearance
this coming week prior to the date of the requested extension. Plaintiff apologizes for the delay
and wants the court to know he has undertaken exhaustive efforts and done massive due

through trial and beyond.                          ill A /' _
                                                       e         1
                                                       p /-C '1 UAh
                                                                    +
diligence and exerted his best efforts to retain counsel that will sustain zealous representation
                                                                  N T h, .     lJ
                                                                               / [
                                                                                                   ..I-
                                                                                          Cj5 (lei'~
                                                     ()~) ec./-eJ e,f-- ~ .J-, Yl1                e
Respectfully Submitted,
                                                    ~ re ttve,,~+.
Plaintiff
                                                  . r h,'J i> M«"ti'W. '-I /4, ffrdd
                                                     ~ -e:(J &_,,,,~ thvt.             ol-- "1.ea ~/4 ·,w;
      Isl
Ajay Bahl



                                                                                           ~
151 Wentworth Avenue
Albertson, NY 11507
Email: abahl2323@gmail.com
Phone: (516) 698-3977
VIA EMAIL                                               July 9, 2021
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central ·Islip, NY 11722

Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court

Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

              Re:           Ajay Bahl v. New York College of Osteopathic Medicine of
                            New York Institute of Technology, et al., 14-CV-04020
                            (AKT)
Dear Judge Tomlinson:

        Plaintiff Ajay Bahl in the above above-referenced action writes to respectfully
request a two-week extension of deadlines from the currently scheduled July 9, 2021,
to July 23, 2021, as set forth in the courts May 25, 2021, order. This is Plaintiff's
second request for an extension, and Defendant NYIT consents to this request, and no
other deadlines are affected.

        Plaintiff requests this extension to allow for attorney's who have been engaged
to finish reviewing the case file and finally enter an appearance on Plaintiff's behalf.
Due to Covid -19, with many attorneys' working from home, it has been extra
challenging to get in touch and have personable communications with attorney's to ask
questions, and have their questions answered. Plaintiff has been advised by attorney's
to request for additional time to avoid having to file.

       As Plaintiff expects this to be his last filing as a pro se litigant, he wanted to
thank the court for their patience and support over the past 3 months. Additionally, I
wanted to express my gratitude, the EDNY prose clinic under Attorney Wong, the pro
se desk staff at Central Islip and Brooklyn for their individual
Respectfully Submitted,

Plaintiff
       Isl
Ajay Bahl

151 Wentworth Avenue
Albertson, NY 11507
Email: abahl2323@gmail.com
Phone: (516) 698-3977
